Citation Nr: 1208741	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  10-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include recurrent major depression. 

3.  Entitlement to an initial, compensable rating for esophageal strictures prior to October 4, 2010, and a rating in excess of 30 percent for the disability thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been included in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issues on appeal must be remanded for the following reasons.

Regarding the Veteran's claim for service connection for PTSD, the RO issued a Statement of the Case with respect to that matter in December 2009.  In January 2010, the Veteran submitted statements from himself and his wife containing information pertinent to his service connection claim.  The RO did not subsequently issue a Supplemental Statement of the Case on the matter of entitlement to service connection for PTSD.  In November 2011, the Board sent the Veteran a letter soliciting a waiver of initial RO review of this evidence, and in a written response dated in November 2011, the Veteran waived such initial RO review.  However, on further review, the pertinent evidence received in January 2010 was received before the appeal was certified to the Board in March 2011.  Thus, initial RO consideration of such evidence cannot be waived.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011).  Therefore, the matter must be remanded for the RO to consider the evidence added since the December 2009 Statement of the Case, readjudicate the Veteran's claim, and issue a Supplemental Statement of the Case to the Veteran.  Id.

Also, during the Veteran's August 2011 Board personal hearing, his representative asserted that changes had recently taken place in the Veteran's physical and mental health that were not reflected accurately in the record as it existed.  In this regard, the last VA examination afforded to the Veteran in connection with his psychiatric disorder claim is dated in November 2009, and the most recent examination in connection with his esophageal strictures claim is dated in June 2010.  

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, as the Veteran's representative asserted that both his service-connected acquired psychiatric disorder, to include recurrent major depression, and his esophageal strictures had worsened recently, the Veteran should be provided new VA examinations to determine the current severity of these disabilities.

Furthermore, during the August 2011 Board hearing, the Veteran testified that he had been receiving all treatment for his disabilities at a VA facility.  The record reflects that the Veteran had been receiving continuous VA treatment at the Lincoln division of the VA Nebraska-Western Iowa Health Care System.  The most recent VA records associated with the claims file are dated in October 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO should obtain any records of VA treatment from October 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's acquired psychiatric disorder or disorders, to include recurrent major depression, and esophageal strictures from the Lincoln division of the VA Nebraska-Western Iowa Health Care System, dated from October 2010 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his service-connected acquired psychiatric disorder, to include recurrent major depression.  The claims folder should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

Also, following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service.

A complete rationale for all opinions must be provided.
3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected esophageal strictures.  Make the claims file and a copy of this Remand available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, to include the frequency, severity, and accompanying symptoms of the Veteran's esophageal strictures.   Specifically, the examiner should render an opinion as to whether the Veteran's disability has resulted in severe esophageal stricture (permitting liquids only); moderate esophageal stricture; or mild esophageal stricture.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


